Citation Nr: 0320992	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.   

3.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to January 
1977.  

This matter came before the Board of Veterans' Appeals from a 
May 2001 decision by the VA RO in Newark, New Jersey.  A 
hearing was held before the undersigned Veterans Law Judge at 
the St. Petersburg, Florida RO in January 2003 (during the 
course of the appeal, the veteran's claims folder was 
transferred to this RO as he had relocated to Florida).  



REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The veteran and his representative claim that the veteran 
incurred a right shoulder injury while attending West Point 
in October 1954, and that this injury ultimately led to his 
right shoulder disorder.  

A review of the record reflects that, at least on one 
occasion in service, as evidenced in a October 1954 record, 
the veteran was treated for a right shoulder injury, and 
relatively recent evidence of record indicates that he indeed 
suffers from a right shoulder disorder, namely, impingement 
syndrome, subacromial bursitis, synovitis, superior and 
anterior labral fraying, and acromioclavicular arthropathy 
(see the March 2000 surgical report from Community Medical 
Center).  Given these findings, the Board is of the opinion 
that an examination is necessary prior to further appellate 
consideration.  

In addition, the veteran has indicated that he received 
treatment for his right shoulder disorder at the VA hospital 
in Manchester, New Hampshire in 1998 and 1999, and from Ralph 
Kuhn, M.D. (who performed the March 2000 surgery) from 
October 1999 through May 2000.  These potentially relevant 
records are not associated with the claims folder.  

As well, with respect to the claim for an increased rating 
for service-connected PTSD, the veteran indicated, during the 
January 2003 hearing, that he has been seen about once a 
month by a social worker at the VA outpatient clinic in 
Jacksonville, Florida.  

In this regard (with respect to the VA records), the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, with respect to the claim for an increased rating 
for service-connected left ear hearing loss, the Board notes 
that during the January 2003 hearing, the veteran and his 
representative argued that, essentially, an increased rating 
was warranted for bilateral hearing loss in that right ear 
hearing loss should also be service-connected.  

As such, prior to further appellate review of the claim for 
an increased rating for left ear hearing loss, the Board is 
of the opinion that the intertwined issue of entitlement to 
service connection for right ear hearing loss must be 
reviewed by the RO in conjunction with the actions requested 
hereinbelow.  

Accordingly, and keeping in mind that dictates of the 
Veterans Claims Assistance Act of 2000, the case is remanded 
to the regional office (RO) for the following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
record all outstanding medical records 
from the VA Medical Center in Manchester, 
New Hampshire, dated in 1998 and 1999, as 
well as records from the VA outpatient 
clinic in Jacksonville dated in 2000 up 
until the present time.  If the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results that fact should be 
noted in the veteran's claims file, and 
the veteran and his representative should 
be so notified.  

2.  The RO should also take the 
appropriate steps to obtain records from 
Dr. Kuhn dated from October 1999 through 
May 2000, noted hereinabove.  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine whether he suffers from a right 
shoulder disability that had its onset 
during his military service.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  To the extent 
possible, the examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran suffers from a 
current right shoulder disability that 
had its onset in service, to include 
(among other things) whether such is 
related to the October 1954 injury noted 
hereinabove.  

4.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

5.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the claims of service 
connection for a right shoulder disorder, 
for an increased evaluation for service-
connected PTSD, and for an increased 
rating for service-connected left ear 
hearing loss.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an appropriate opportunity 
to respond thereto.  

Prior to readjuducating the claim for an 
increased rating for service-connected 
left ear hearing loss, however, the RO 
should first formally address the 
intertwined claim of entitlement to 
service connection for right ear hearing 
loss (the veteran and his representative 
should be furnished with appropriate 
appellate rights if this claim is 
denied).   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



